Citation Nr: 0335264	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 667A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant served on active duty from December 1942 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Competent evidence shows that the veteran has a bilateral 
hearing loss disability, and reasonably establishes that such 
disability is related to noise trauma in service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that any failure on the part of VA to comply with 
the provision of the VCAA with regard to the issue of service 
connection for bilateral hearing loss would not be 
prejudicial to the veteran inasmuch as the Board is allowing 
the claim.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 
3.304(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Background.  The veteran participated in the Central Europe 
campaign and his awards include the Combat Infantryman Badge.  
He has provided extensive documentation concerning his unit's 
participation in the assault against Heilbronn.  When he was 
examined prior to his release from service, it was noted that 
he had undergone mastoid operations prior to his military 
service and had healed perforations of both tympanic 
membranes.  His hearing was found to be normal on whispered 
voice testing.

VA medical records reflect that the veteran was seen in 
September 2000 for "decreased hearing -- from the time in 
service."  It was noted that he had been in combat in 
Heilbronn, Germany, in April 1945, and also fought in other 
battles.  The veteran reported that he was unable to hear 
properly after the war.  Audiology testing revealed decreased 
hearing.  The VA physician offered his opinion that the 
veteran's current hearing loss was related to the acoustic 
trauma he suffered during his military experience.

The veteran was accorded an audiological examination by VA 
for disability evaluation purposes in July 2001.  The veteran 
reported a history of extensive noise exposure during his 
military service, to include exposure to cannon fire, rifle, 
explosions, grenades, machine guns, and landmines.  He denied 
any occupational or recreational noise exposure.  A VA 
audiological examination report documented pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
55
55
LEFT
30
45
45
50
65

Average pure	tone thresholds were 51 Hz bilaterally.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear, and of 100 percent in the left ear.  
The examiner noted that it was impossible to determine the 
amount of hearing loss associated with military noise 
exposure versus the normal aging process.

By rating action in September 2001, service connection was 
denied.  In making that determination it was noted that the 
veteran had normal hearing on a whispered voice test when he 
was examined prior to his release from service.  Additionally 
the first medical evidence of a hearing loss was dated in 
September 2000.  The RO also considered a medical text 
entitled, OTORHINOLARYNGOLOGY: Head and Neck Surgery (John 
Jacob Ballenger and James B. Snow, Jr., 15th ed. 1996), which 
stated on pages 1092-1093,

It is frequently asked if hearing loss 
from noise exposure can progress after 
removal from noise.  Although hearing loss 
improves rather than worsens after removal 
of chronic noise exposure, there is 
considerable controversy in the literature 
about the interaction between noise, 
presbycusis, and progress of hearing loss.  
The overwhelming body of opinion, however, 
strongly suggests that hearing loss that 
progresses after removal of noise exposure 
is from some other cause.

In February 2003, the veteran submitted results of an 
audiological evaluation completed in January 2002 and a note 
from Alan L. Tannenbaum, M.D., who stated that the veteran's 
hearing loss was from service in WW II and was military 
related.


Analysis.  There is no controversy in this case as to whether 
the veteran was exposed to acoustic trauma in service.  His 
account of his exposure is credible and entirely consistent 
with the circumstances of his service.  As a combat veteran, 
his account of his exposure to acoustic trauma establishes 
such exposure.  38 U.S.C.A. § 1154(b).  Even without benefit 
of 38 U.S.C.A. § 1154(b), the evidence clearly supports a 
finding of fact that the veteran was exposed to acoustic 
trauma in service.

VA audiometric studies in July 2001 have confirmed that the 
veteran has bilateral hearing loss of a level that is a 
disability under 38 C.F.R. § 3.385.  The remaining question 
to be answered, therefore, is whether the veteran's current 
bilateral hearing loss is related to his military service, 
specifically to his exposure to acoustic trauma during such 
service.

The veteran's hearing was found to be normal on whispered 
voice testing when he was released from service in 1946.  
Hearing loss was first documented in 2000, many years after 
the veteran's military service.  The veteran has reported 
that he has experienced decreased hearing since his time in 
service.  While whispered voice testing suggests that the 
veteran's hearing was normal at some frequencies when he was 
released from service, such testing does not rule out some 
degree of high frequency hearing loss.  Without audiometric 
data, including pure tone thresholds, it is not possible to 
determine if the veteran had hearing loss upon leaving the 
military.  With the history of noise exposure while in 
service, it is likely that he experienced some degree of 
hearing loss.  Spoken voice and whispered voice tests are not 
adequate to detect high frequency hearing loss of the nature 
associated with noise exposure and therefore it is not 
surprising that the whispered voice test conducted at 
discharge in 1946 showed normal hearing.

The VA physician who examined the veteran in September 2000 
clearly elicited a detailed history from the veteran 
concerning his acoustic trauma during combat in Germany in 
1945, as well as his inability to hear properly after the 
war.  Based upon the documented history, audiology testing, 
and the physician's expertise in this area, the physician 
offered his opinion that the veteran's current hearing loss 
was related to the acoustic trauma he suffered during his 
military experience.  The VA examiner who examined the 
veteran in July 2001 also clearly indicated that at least a 
portion of the veteran's hearing loss is attributable to his 
in-service combat noise exposure.  Additionally, Dr. 
Tannenbaum, M.D., stated that the veteran's hearing loss was 
related to his service in WW II.

In the opinion of the Board, the record establishes that the 
veteran's bilateral hearing loss cannot be dissociated from 
the acoustic trauma he experienced during combat service in 
World War II.  See Hensley v. Brown, 5 Vet. App. 155, 158 
(1993); Peters v. Brown, 6 Vet. App. 540 (1993) (holding that 
service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where a medical 
professional relates the current condition to the period of 
service).  Accordingly, the Board concludes that service 
connection is warranted for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



